Citation Nr: 1804100	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-27 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 2013, for the award of service connection for generalized anxiety disorder.

2.  Entitlement to an effective date prior to September 24, 2013, for the award of service connection for a shrapnel wound of the neck.

3.  Entitlement to an effective date prior to September 24, 2013, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to September 24, 2013, for eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	Robert M. Hugunin, under the provisions of 38 C.F.R. 
§ 14.630

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

The Veteran and his representative have repeatedly used the phrase "clear and unmistakable error" or "CUE" in written and oral communications throughout the course of the appeal.  Specifically, they have alleged "CUE" in notice letters, statements of the case, and medical records; the timing of responses received from VA; and possibly in decisions rendered by the Agency of Original Jurisdiction (AOJ), to include a May 2013 decision that denied service connection for bilateral hearing loss.  However, the Veteran did not appeal a September 2014 rating decision in which the RO ruled there was no CUE in January 2014 rating decision that originally denied service connection for a psychiatric disorder and a shrapnel wound to the neck.  Furthermore, the Veteran's and his representative's communications do not include a motion for CUE that is pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different"). Thus, while the Board finds that there is no current pending claim of CUE, the Veteran and his representative are advised that should they wish to file such a claim in the future, they should do so with the RO consistent with the above guidance.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a psychiatric disorder and a left-sided neck disorder on September 24, 2013.

2.  In a January 2015 rating decision, service connection for generalized anxiety disorder and a shrapnel wound of the neck was granted, effective September 24, 2013, the date VA received the Veteran's original claim. 

3.  Prior to September 24, 2013, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful employment consistent with his educational and occupational background.

4.  The Veteran did not have a permanent total service-connected disability, or otherwise meet any of the basic eligibility requirements for Chapter 35 benefits, prior to September 24, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 24, 2013, for the award of service connection for generalized anxiety disorder have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for an effective date prior to September 24, 2013, for the award of service connection for a shrapnel wound of the neck have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  The criteria for an effective date prior to September 24, 2013, for the award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  The criteria for an effective date prior to September 24, 2013, for eligibility for Chapter 35 DEA benefits have not been met.  38 U.S.C. §§ 3500, 3501, 5102, 5107 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran and his representative have challenged the competency and morality of VA employees and expressed dissatisfaction with the appeals process in general, which will be discussed in detail herein, they have not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Earlier Effective Dates for the Award of Service Connection for Generalized Anxiety Disorder and a Shrapnel Wound to the Neck

The Veteran contends that an earlier effective date for the award of service connection for generalized anxiety disorder and a shrapnel wound to the neck is warranted.  His specific contentions in this regard are discussed below.

While the Board's decision as to the date of receipt of the claim is discussed thoroughly below, a brief review of the other procedural history of this claim is instructive.  The Veteran's claim for service connection for a psychiatric disorder and a shrapnel wound to the neck was initially denied in a January 6, 2014, rating decision.  Thereafter, on January 14, 2014, the Veteran submitted a duplicate copy of a Surgeon General report noting his in-service shrapnel wound to the neck.  In February 2014, he filed a claim for revision based on CUE in the January 2014 rating decision.  In September 2014, the RO denied the claim for CUE, but advised the Veteran his pleadings were also being considered as a notice of disagreement as to the January 2014 rating decision.  Thereafter, in January 2015, the Veteran's claim for service connection for generalized anxiety disorder and a shrapnel wound to the neck were granted, effective September 24, 2013.  The Veteran subsequently perfected an appeal as to the propriety of the assigned effective date for the award of service connection for his disabilities.  

Turning to the legal authority governing the assignment of effective dates for service connection, VA regulations provide that, unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.  Prior to March 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (emphasis added). Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

After a review of the evidence, the Board finds that the earliest claim for service connection for a psychiatric disorder and a shrapnel wound to the neck was received on September 24, 2013.

Initially, the Board finds that the Veteran did not claim entitlement to service connection for a psychiatric disorder or a shrapnel wound to the neck in his original April 2011 claim for service connection.  Instead, his initial claim was limited to a request for service connection for hearing loss, tinnitus, and a shrapnel wound to the right leg.  To the extent he has argued his claim for a psychiatric disorder and a shrapnel wound to the neck should have been inferred from his pleadings, the Board notes that, after he was advised of the May 2013 rating decision denying service connection for hearing loss, tinnitus, and a shrapnel wound to the right leg, he did not contact the RO to inquire as to why separate claims for service connection for a psychiatric disorder and a shrapnel wound to the neck had not been adjudicated.  Therefore, based on the plain reading of his April 2011 claim and the Veteran's subsequent actions, the Board cannot construe his April 2011 claim as a claim for service connection for a psychiatric disorder or a shrapnel wound to the neck.  

Furthermore, while treatment records very well may document the presence of a psychiatric disorder and a shrapnel wound to the neck prior to September 24, 2013, the Veteran did not file a claim for service connection for such disorders prior to that date.  In this regard, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established and the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established); see Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In short, merely seeking treatment does not establish a claim, to include an informal claim, for service connection and an effective date prior to September 24, 2013, cannot be established by the sheer presence of a disability in treatment records.

The Board further finds the record does not contain an informal claim prior to the September 24, 2013, receipt of the Veteran's formal claim.  In this regard, the Board notes that the record contains a letter from the Veteran, received on July 23, 2013, in which he wrote, in part, "[p]lease reconsider my recompensation claim.  A[]lso[,] I still have shrapnel[] in 2 parts of my body[,] [posttraumatic stress disorder,] and hearing loss for 60 years."  Given the context of this statement and the timing thereof, the Board finds that such was not an informal claim for benefits.  In this regard, this statement was accompanied by numerous other documents, all of which referenced the Veteran's claim for hearing loss, tinnitus, and a right leg shrapnel wound.  Specifically, he included several pages from the aforementioned May 2013 rating decision and notice letter with handwritten annotations questioning the findings of the RO in that decision.  He also included a handwritten letter from his brother regarding his hearing loss and letters written to his congresswoman requesting her assistance with a claim that had been pending for some time.  Furthermore, he included copies of requests for records and a photograph on which he wrote "[a]rtillery fire resulted in shrapnel and loss of hearing."  Given the context of these documents and the timing thereof, the Board finds that such was not an informal claim for benefits.  Instead, it is clear that the Veteran's intent was to challenge the May 2013 rating decision, not to file a new claim.  Indeed, the Veteran filed a formal claim shortly thereafter on September 24, 2013, indicating he had the requisite knowledge of how to file a claim for a psychiatric disorder and neck wound, if that was indeed his intent at the time of the July 23, 2013, submission.

Ultimately, the Board finds that VA received the Veteran's original claim for service connection for a psychiatric disorder and a shrapnel wound to the neck on September 24, 2013, and he has been afforded the earliest possible effective date under the law.

The Veteran and his representative have advanced numerous arguments in support of the claims for an earlier effective date, which, if understood correctly, include:  

(A) The Veteran's April 2011 claim for service connection for bilateral hearing loss, tinnitus, and a residual shrapnel wound to the right leg should have been interpreted as a claim for service connection for a generalized anxiety disorder and a shrapnel wound to the neck by virtue of the Veteran's distinguished military service;

(B)  the Veteran submitted relevant service treatment records (STRs) from the Office of the Surgeon General after service connection for hearing loss, tinnitus, and a right leg shrapnel wound injury was denied in May 2013;

(C)  a former representative erroneously indicated to the Veteran that claims for service connection for a psychiatric disorder and a shrapnel wound to the neck had been filed prior to September 24, 2013;

(D)  a VA employee misadvised the Veteran when he was completing forms for the appeals process;

(E)  VA forms and processes are difficult to understand;

(F)   medical records that pre-date September 24, 2013, documented the Veteran's psychiatric and neck disorder; and

(G)  VA's prompt processing of certain aspects of the appeal indicates a failure to fully consider all aspects of the Veteran's claim.

As to challenge (A), as was noted at the October 2017 hearing, the Veteran's service to our nation was indeed valiant and appreciated.  However, VA cannot expand his original claim beyond what he actually sought service connection for on the sole basis of the nature of his service.  To do so is counter to VA regulations and would create an unreasonable burden on VA to attempt to guess the nature of any disorder for which a particular veteran may wish to file a claim for service connection.  Regarding challenge (B), the submission of relevant service department records can vitiate the finality of a prior decision under 38 C.F.R. 
§ 3.156(c).  In this case, however, there was never a rating decision addressing a psychiatric disorder or a shrapnel wound to the neck.  Indeed, the January 2014 decision was not final by virtue of the Veteran's filing of a notice of disagreement and the January 2015 decision is not final by virtue of the fact it is on appeal before the Board.  Moreover, the Veteran did not submit relevant service department records after either of these decisions.  To the extent the Veteran filed relevant service department records after the May 2013 decision denying service connection for hearing loss, tinnitus, and a right leg injury, such is irrelevant to the effective dates at issue in this appeal.

Turning to argument (C), VA has no control or knowledge of interactions between a veteran and his representative.  Regrettably, any misinformation provided by the Veteran's former representative does not provide grounds to challenge the effective date of his awards of service connection.  With regards to challenge (D), the October 2017 hearing testimony indicates the Veteran's confusion regarding the forms he was completing in relation to his February 2014 request for revision.  As noted above, the form was construed as both a motion for revision and a notice of disagreement.  As such, the filing of the form actually prevented the January 2014 denial from becoming final and benefited the Veteran.  Such does not constitute grounds for establishing an earlier effective date.

While the Board is sympathetic with the Veteran's reports that the claims process can be difficult and confusing (challenge (E)), such does not establish grounds for an earlier effective date under the law.  Additionally, VA repeatedly advised the Veteran to seek counsel from his representatives during the appeal and liberally construed all of his filings to provide the greatest benefit to him.  See September 23, 2014, letter.  Further, as previously discussed, the Veteran's treatment for his claimed conditions prior to his filing a claim for service connection cannot act as an informal claim and so challenge (F) is also without merit.  Finally, it is unclear how VA's timeliness in adjudicating the Veteran's appeal could possibly impact the effective date of an award for service connection.  Indeed, the Veteran routinely requested speedier processing due to his advanced age.  As such, the Board finds that all of the Veteran's challenges to the effective date are without merit.

Based on the laws and regulations previously cited, and after reviewing the totality of the evidence, the Board finds that an effective date prior to September 24, 2013, for the award of service connection for generalized anxiety disorder and a shrapnel wound to the neck is not warranted.  In this regard, the Board recognizes that the Veteran has had such disabilities for many years.  Nevertheless, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde, 12 Vet. App. at 382-383.   

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the receipt of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to September 24, 2013, for the grant of service connection for generalized anxiety disorder and a shrapnel wound to the neck.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to September 24, 2013, for the award of service connection for such disabilities.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Earlier Effective Date for the Award of a TDIU

A TDIU claim qualifies as a claim for increased disability compensation.  The United States Court of Appeals for Veterans Claims (Court) determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400.  Such also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that, when an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

As noted above, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written." Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.  

Turning to the requirements for establishing a TDIU, it is the recognized policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the veteran can find employment generally, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

If a veteran does not meet the schedular criteria outlined above but he or she is unemployable by reason of his or her service-connected disabilities, rating boards should submit the claim to the Director, Compensation Service, for extra-schedular consideration.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, the Veteran has been in receipt of a TDIU rating as of September 24, 2013.  As the claims for earlier effective dates for the grant of service connection for a generalized anxiety disorder and a shrapnel wound to the neck have been denied herein, prior to September 24, 2013, the Veteran was only service-connected for bilateral hearing loss and tinnitus, each rated as 10 percent disabling, and a shrapnel wound to the right leg, which was rated as noncompensably disabling; the effective date of all of the awards for service connection is April 12, 2011.  Even considering all disabilities stemming from a common etiology (i.e., the shrapnel explosion) or incurred in action as one disability, under the Combined Rating Table, published in 38 C.F.R. § 4.25, these service-connected disabilities had a combined evaluation of 20 percent.  Consequently, the Veteran did not meet the schedular criteria for TDIU before September 24, 2013.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board has still considered whether a total rating on an extraschedular basis is warranted prior to September 24, 2013.  After a review of the evidence of record, the Board finds that the Veteran was not unable to secure and follow a substantially gainful occupation prior to September 24, 2013.

In this regard, according to a January 2015 letter from the Veteran, he had not worked since the late 1990's and his employment prior to that date had been in construction and truck driving.  He reported completing eighth grade.  He further reported he stopped working due to psychiatric disorder, hearing loss, tinnitus, neck wounds, and a right leg injury.

Despite these reports, in conjunction with a May 2013 examination, the Veteran reported that neither his hearing loss nor his tinnitus impacted his ability to work.  Additionally, while receiving VA treatment in June 2011, the Veteran declined a recommended diuretic due to his reports of working in an environment without a restroom.  See June 24, 2013, CAPRI record in Virtual VA, p. 79.  Similarly, in April 2013, the Veteran reported working part-time in the construction field.  Id., p. 18.  Indeed, the Veteran never claimed to be unemployed until his January 2015 submission.  Thus, it appears the Veteran was working well into 2013 and his sole service-connected disabilities of hearing loss, tinnitus, and a right leg shrapnel wound were not preventing substantially gainful employment prior to September 24, 2013.

To conclude, the Board finds that the Veteran's service-connected disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not been shown to have rendered him unable to secure or follow a substantially gainful occupation prior to September 24, 2013.  Therefore, even after resolving all reasonable doubt in the Veteran's favor, an award of TDIU prior to September 24, 2013, is not warranted.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

Earlier Effective Date for the Eligibility of DEA Benefits Under Chapter 35

The Veteran is seeking an earlier effective date for the eligibility to DEA benefits under Chapter 35.  

Chapter 35 benefits, Survivors' and DEA, is a program of education or special restorative training that may be authorized for an eligible person, such as a child or surviving spouse, if the applicable criteria are met.  38 U.S.C. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and DEA benefits exists if the veteran:  (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or, (5) if a serviceperson is on active duty as a member of the Armed forces and is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.  Service connected disability or death must have been the result of active military, naval, or air service on or after April 21, 1898.  38 C.F.R. § 3.807.   

In a January 2015 rating decision, a TDIU rating was granted for the Veteran's service-connected disabilities, effective September 24, 2013; the Board has denied the Veteran's claim for an earlier effective date for such permanent and total rating herein.

In this case, the Veteran did not have a permanent and total service-connected disability prior to September 24, 2013, nor did he meet any of the other basic eligibility requirements.  Accordingly, the criteria for basic eligibility for Chapter 35 benefits cannot pre-date September 24, 2013.  Consequently, the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  See Sabonis, supra.  


ORDER

An effective date prior to September 24, 2013, for the grant of service connection for generalized anxiety disorder is denied.

An effective date prior to September 24, 2013, for the grant of service connection for a shrapnel wound to the neck is denied.

An effective date prior to September 24, 2013, for a TDIU is denied.

An effective date prior to September 24, 2013, for eligibility to DEA under 38 U.S.C. Chapter 35 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


